 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, California 95747
   Telephone: 916-279-7778
 5 Facsimile: 916-721-2767

 6 Attorneys for Plaintiff
   Deborah Lasquade
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     DEBORAH LASQUADE,                                  Case No.: 2:19-cv-01132-MCE-DB
12
                    /Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17

18
                                                  ORDER
19
            Pursuant to the stipulation of the Parties, TD Bank USA, N.A. is dismissed with prejudice
20
     and each party shall bear its own attorneys’ fees and costs. This case shall proceed on Plaintiff’s
21
     remaining claims.
22
            IT IS SO ORDERED.
23
     DATED: January 31, 2020
24
                                                _______________________________________
25                                              MORRISON C. ENGLAND, JR.
26                                              UNITED STATES DISTRICT JUDGE

27

28

                                                       1
                                                     ORDER
